                    Case 20-11768-CSS                 Doc 397         Filed 09/08/20           Page 1 of 4




                           IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF DELAWARE


--------------------------------------------------------- x
In re:                                                    : Chapter 11
                                                          :
                                              1
Lucky Brand Dungarees, LLC, et al.,                       : Case No. 20-11768 (CSS)
                                                          :
                                 Debtors.                 : (Jointly Administered)
                                                          :
--------------------------------------------------------- : Ref. Docket Nos. 381, 382
                                                          x

                                              AFFIDAVIT OF SERVICE

STATE OF OHIO      )
                   ) ss.:
COUNTY OF FRANKLIN )

ANGELA CHACHOFF, being duly sworn, deposes and says:

1.      I am employed as a Case Manager by Epiq Corporate Restructuring, LLC, located at 5151
        Blazer Parkway, Suite A, Dublin, Ohio 43017. I am over the age of eighteen years and am
        not a party to the above-captioned action

2.      On August 27, 2020, I caused to be served the following:

       a) “Notice of Filing of the Ordinary Course Professional Declaration of Anybill Financial
          Services, Inc.,” dated August 27, 2020 [Docket No. 381], and

       b) “Notice of Filing of the Ordinary Course Professional Declaration of Troutman Pepper
          Hamilton Sanders LLP,” dated August 27, 2020 [Docket No. 382],




1
     The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number, are:
     Lucky Brand Dungarees, LLC (3823), LBD Parent Holdings, LLC (4563), Lucky Brand Dungarees Stores, LLC
     (7295), Lucky PR, LLC (9578), and LBD Intermediate Holdings, LLC (7702). The Debtors’ address is 540 S
     Santa Fe Avenue, Los Angeles, California 90013.




                     T:\Clients\LUCKY\Affidavits\OCP Declaration-Anybill, Troutman DI 381, 382_08-27-20_OA.docx
              Case 20-11768-CSS                 Doc 397         Filed 09/08/20           Page 2 of 4




by causing true and correct copies to be delivered via electronic mail to those parties listed on the
annexed Exhibit A.


                                                                                     /s/ Angela Chachoff
                                                                                     Angela Chachoff


 Sworn to before me this
  28th day of August, 2020
 /s/ Andrea R. Speelman
 Notary Public, State of Ohio
 Commission Expires March 21, 2024




               T:\Clients\LUCKY\Affidavits\OCP Declaration-Anybill, Troutman DI 381, 382_08-27-20_OA.docx
Case 20-11768-CSS                Doc 397         Filed 09/08/20           Page 3 of 4




                                  Exhibit A




T:\Clients\LUCKY\Affidavits\OCP Declaration-Anybill, Troutman DI 381, 382_08-27-20_OA.docx
              Case 20-11768-CSS     Doc 397      Filed 09/08/20   Page 4 of 4
                             Lucky Brand Dungarees, LLC, et al.
                                 Case No. 20-11768 (CSS)

Name                                           Email
                                                antone.little@alston.com;
                                               david.wender@alston.com
ALSTON & BIRD - (WILMINGTON TRUST, NA AS ADMIN AGENT)
                                                ksimard@choate.com;
                                               jfenn@choate.com;
CHOATE, HALL & STEWART LLP                     softedal@choate.com
DIRECT FEE REVIEW LLC                          dfr.dfo@gmail.com
                                                          THOMAS.CALIFANO@DLAPIPER.C
                                                          OM;
                                                          SHMUEL.KLAHR@DLAPIPER.COM ;
DLA PIPER - (LANTERN CAPITAL PARTNERS)                    TOMMY.FELIX@DLAPIPER.COM
                                                          melorod@gtlaw.com;
                                                          wolfje@gtlaw.com;
GREENBERG TRAURIG, LLP                                    haynesn@gtlaw.com
                                              USTPREGION03.WL.ECF@USDOJ.G
OFFICE OF THE UNITED STATES TRUSTEE           OV; juliet.m.sarkessian@usdoj.gov
                                               bsandler@pszjlaw.com;
                                              jpomerantz@pszjlaw.com;
PACHULSKI STANG ZIEHL & JONES LLP             crobinson@pszjlaw.com
PAUL HASTINGS - (HILCO MERCHANT RESOURCES LLC) hollysnow@paulhastings.com
                                               collins@rlf.com; merchant@rlf.com;
RICHARDS, LAYTON & FINGER, P.A.               schlauch@rlf.com

Count                                                     21
